Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Information Disclosure Statement
IDS filed 11/23/2021 has been considered.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered.
Applicant argues that independent claims 1 and 13 have been amendment to recite that the outer surface of the expandable member bas been plasma treated.  This amendment does not overcome the prior art of record as previously cited Kaufman discloses that the balloon has been surface treated with a plasma treatment to manipulate the coating transfer rates (page 1, para. 0010).
The examiner agrees with Applicant’s characterization of Clifford which was relied upon in the prior rejection for teaching a lighted guidewire.  This reference is not relied upon to teach the plasma treatment as this feature is disclosed by Kaufman.
Applicant further argues that the cited references fails to disclose or suggest the claimed crystal size.  Newly cited Meltzer et al (US 10,105,315) teaches that corticosteroids can be formulated with a crystal size of 100 μm or less, or 50 μm or less (col. 11, lines 20-22), newly cited Sangolkar (Particle size determination of nasal drug delivery system: a review; Int. J. Pharm. Sci. Rev. Res., 17(1), 2012, 66-73) teaches that nasal delivery of pharmaceutical formulations require a median particle size between 30 and 120 microns (abstract).  Previously cited Zeng et al (US 2015/0182732) teaches that crystals having a size of 10-100 μm are suitable for deposition on an expandable balloon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-23, 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US 2016/0213890) in view of Meltzer et al (US 10,105,315) in view of Zeng et al (US 2015/0182732) in view of Vohra et al (US 2009/0082368) in view of Clifford et al (US 2010/0198191).
Regarding claim 1, Kaufman discloses a system for locally delivering a therapeutically effective amount of an active agent to a surface of a target tissue (page 10, para. 0088) comprising an expandable member sized and shaped for placement in a nose of a patient, the expandable member comprising a drug layer at least partially covering an outer surface thereof, wherein the outer surface is a plasma treated surface that adjusts the transfer of the drug layer to the target tissue (page 1, para. 0010). 
Claim 1 further calls for the drug layer to comprise at least about 60% of the active agent as drug crystals.  Kaufman discloses that the drug layer comprises a portion greater than 50% or 25% to 75% of the active agent as drug crystals (page 13, para. 0108), and further discloses that the formation of crystals can be controlled during the coating process and that the proportion of drug in crystal form modifies the drug release rate (page 2, para. 0020).  As this range overlaps with the claimed range, it would have been prima facie obvious to one of ordinary skill in the art to form the drug layer within the claimed range.
Claim 1 further calls for the drug crystals to have an average length greater than about 80 μm.  Kaufman teaches drug crystals as disclosed above but is silent as to the size of the crystals.  Kaufman teaches that the drug is a corticosteroid. Meltzer teaches that a corticosteroid may be a crystal having an average particle size of about 100 μm or less.  Zeng teaches an expandable member having a coating of drug crystals wherein the crystals have a length from 10-100 microns (page 3, para. 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the crystals of Kaufman having a size of greater than 80 μm because Meltzer teaches that this is a known size for corticosteroid crystals, and Zeng teaches that such sized crystals are suitable for coating on a balloon and delivery to a patient.
As discussed above, Kaufman, Meltzer, and Zeng disclose ranges for the drug layer crystal proportion and crystal size which overlap the claimed range, but do not specifically disclose the claimed ranges in combination.  However, these parameters are result effective variables.  Kaufman discloses that the proportion of crystalline drug effects the release rate, e.g. more crystalline drug is associated with a longer release rate, and the drug release rate can 
Claim 1 further calls for a lighted guidewire.  Clifford teaches a system for accessing an ear of a patient, particularly through the sinus cavity, and further including an expandable member (page 13, para. 0205), wherein the device further includes a lighted guidewire that allows the user to track the movement of the expandable member through the patient’s body (page 13, para. 0206).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaufman to include a lighted guidewire as taught by Clifford so that the expandable member can be guided to the target location within the nose or ear over the lighted guidewire, the position of the guidewire can be viewed through the patient’s face.
Regarding claims 2 and 3, Kaufman discloses that the drug is mometasone furoate which is a corticosteroid (page 2, para. 0014).  
Regarding claim 4, Kaufman discloses that the dose density of mometasone furoate in the drug layer may be 4 μg/mm2, 5 μg/mm2, or 6 μg/mm2 (page 9, para. 0077: 400 μg/cm2 = 4 μg/mm2).
Regarding claims 5-7, Kaufman discloses that the target tissue may be a sinus ostium, an ethmoid sinus or middle turbinate, or the Eustachian tube or the external ear canal, or the esophagus, trachea, larynx, or epiglottis (page 10, para. 0088).
Regarding claim 8, Kaufman discloses that the expandable member is a balloon having an inflated configuration and a low-profile configuration (page 3, para. 0029).
Claim 9 is interpreted to be a product-by-process limitation.  Kaufman discloses that the system is formed by the recited steps – plasma treatment, applying drug, solvent vapor annealing, refolding (fig. 2), and therefore the structure of the device of Kaufman is identical to the structure resulting from the recited steps.
Regarding claim 10, Kaufman discloses that balloon is configured to deliver the active agent over multiple transitions from the low-profile to the inflated configuration (page 1, para. 0008).
Regarding claim 11, Kaufman discloses that the drug layer further comprises a poly(vinyl pyrrolidone), a polysorbate, poly(ethylene glycol), propylene glycol, glycerol caproate, or combinations or mixtures thereof (page 4, para. 0041).
Regarding claim 12, Kaufman discloses that the system is configured to treat mucosal tissue (page 5, para. 0048), particularly via delivery of a corticosteroid.  Therefore the device is configured to treat mucosal inflammation in a patient because delivering a corticosteroid to mucosal tissue would treat mucosal tissue inflammation. 

Regarding claim 13 , Kaufman discloses a system for locally delivering a therapeutically effective amount of an active agent to a surface of a target tissue (col. 10, para. 0088) comprising an expandable member sized and shaped for placement in a nose of a patient, the expandable member comprising a drug layer at least partially covering an outer surface thereof, the outer surface is a plasma treated surface that adjusts transfer of the drug layer to the target tissue (page 1, para. 0010). 
Claim 13 further calls for the drug layer to comprise less than about 60% of the active agent as drug crystals.  Kaufman discloses that the drug layer comprises a portion of the active agent as drug crystals, specifically 5% to 10%, or 20% to 25% (page 13, para. 0108), and further discloses that the formation of crystals can be controlled during the coating process and that the proportion of drug in crystal form modifies the drug release rate (page 2, para. 0020).  
Claim 13 further calls for the drug crystals to have an average length greater than about 80 μm.  Kaufman teaches drug crystals as disclosed above but is silent as to the size of the crystals.  Kaufman teaches that the drug is a corticosteroid. Meltzer teaches that a corticosteroid may be a crystal having an average particle size of about 100 μm or less.  Zeng teaches an expandable member having a coating of drug crystals wherein the crystals have a length from 10-100 microns (page 3, para. 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the crystals of Kaufman having a size of greater than 80 μm because Meltzer teaches that this is a known size for corticosteroid crystals, and Zeng teaches that such sized crystals are suitable for coating on a balloon and delivery to a patient.
As discussed above, Kaufman, Meltzer, and Zeng disclose ranges for the drug layer crystal proportion and crystal size which overlap the claimed range, but do not specifically disclose the claimed ranges in combination.  However, these parameters are result effective variables.  Kaufman discloses that the proportion of crystalline drug effects the release rate, e.g. more crystalline drug is associated with a longer release rate, and the drug release rate can be tailored to the particular as desired (page 2, para. 0020).  Vohra further teaches that in order to prolong the effects of a drug, it is desirable to slow absorption of the drug after delivery.  This may be accomplished by the use of crystalline material, wherein the rate of absorption of the drug depends upon the rate of dissolution of the crystals within a fluid which depends on crystal size (page 32, para. 0215).  Therefore, these parameter are recognized within the art as result-effective variables, and so determination of the workable ranges of these variables can be determined by routine experimentation.  Further as the claimed ranges are within the known ranges for these parameters as discussed above, a person of ordinary skill in the art would have known to use these ranges in determining the optimum ranges to achieve the desired drug delivery characteristics.
Claim 13 further calls for a lighted guidewire.  Clifford teaches a system for accessing an ear of a patient, particularly through the sinus cavity, and further including an expandable member (page 13, para. 0205), wherein the device further includes a lighted guidewire that allows the user to track the movement of the expandable member through the patient’s body (page 13, para. 0206).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaufman to include a lighted guidewire as taught by Clifford so that the expandable member can be guided 
Regarding claim 14, Kaufman discloses that the drug is mometasone furoate which is a corticosteroid (page 2, para. 0014).  
Regarding claim 15, Kaufman discloses that the corticosteroid is mometasone furoate, and the dose density of mometasone furoate in the drug layer may be 4 μg/mm2, 5 μg/mm2, or 6 μg/mm2 (pages 8-9, para. 0077: 400 μg/cm2 = 4 μg/mm2).
Regarding claims 16-18, Kaufman discloses that the target tissue may be a sinus ostium, an ethmoid sinus or middle turbinate, or the Eustachian tube or the external ear canal, or the esophagus, trachea, larynx, or epiglottis (page 10, para. 0088).
Regarding claim 19, Kaufman discloses that the expandable member is a balloon having an inflated configuration and a low-profile configuration (page 3, para. 0029).
Claim 20 is interpreted to be a product-by-process limitation.  Kaufman discloses that the system is formed by the recited steps – plasma treatment, applying drug, solvent vapor annealing, refolding (fig. 2), and therefore the structure of the device of Kaufman is identical to the structure resulting from the recited steps.
Regarding claim 21, Kaufman discloses that balloon is configured to deliver the active agent over multiple transitions from the low-profile to the inflated configuration (page 1, para. 0008).
Regarding claim 22, Kaufman discloses that the drug layer further comprises a poly(vinyl pyrrolidone), a polysorbate, poly(ethylene glycol), propylene glycol, glycerol caproate, or combinations or mixtures thereof (page 4, para. 0041).
Regarding claim 23, Kaufman discloses that the system is configured to treat mucosal tissue (page 5, para. 0048), particularly via delivery of a corticosteroid.  Therefore the device is configured to treat mucosal inflammation in a patient because delivering a corticosteroid to mucosal tissue would treat mucosal tissue inflammation. 
Claims 31-36 call for the active agent to therapeutically effective to treat polypoid edema, or reduce the size of nasal polyps, or treat mucosal inflammation at the target tissue site.  The instant specification discloses that the dose of the drug (mometasone furoate) delivered by the system ranges from about 0.1 mg to 6 mg (page 31, para. 0090).  Kaufman discloses that the dose of mometasone furoate delivered by the system may be 0.5 mg to about 3 mg (page 8, para. 0077).  As the dose disclosed by Kaufman is similar to that disclose by Applicant, the dose disclosed by Kaufman is therapeutically effective to treat polypoid edema, reduce the size of nasal polyps, or treat mucosal inflammation at the target tissue site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sangolkar et al (Particle size determination of nasal drug delivery system: a review; Int. J. Pharm. Sci. Rev. Res., 17(1), 2012, 66-73) teaches that nasal delivery of pharmaceutical formulations require a median particle size between 30 and 120 microns (abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/ Primary Examiner, Art Unit 3783